Porter, J.
delivered the opinion of the court.
The petition states, that in the month of October, 1830, the plaintiff was employed by the deceased to do certain work on his plantation, and that the value of this work is four hundred and seventy-six dollars and ninety-six cents, of which there has only been paid the sum of one hundred and eighty dollars, leaving a balance of two hundred and ninty-six dollars and ninety-six cents.
It further states, that on the first of December, of the same year, he was again employed to work on the plantation of the deceased, and that his labor was worth four hundred and eighty-seven dollars and twenty-two cents.
The answer acknowledges, that the sum of six hundred dollars was due, but denied the claim set up in the petition, that the debt should be paid by privilege and preference.
The court gave judgment for the amount admitted by the answer, but refused the privilege. The plaintiff appealed.
The 2746th article of the La. Code, provides, that no agreement or undertaking for work, exceeding five hundred dollars, which has not been reduced to writing, and registered, shall confer a privilege.
The plaintiff contends, that the amount due exceeds five hundred dollars; and there was no registry, yet the debt should be considered privileged, and decreed to be paid as such, because it arose from two agreements, each of which was below the sum of five hundred dollars.
In support of this proposition, he relies on the allegations in the petition; that he was employed in the month of October, and ágain employed in the month of December, to work on the plantation of the deceased; and that the allegations being uncontradicted by the answer, must be taken as true.
Testimony was taken, by consent of parties, which establishes, that the plaintiff, after commencing work on the plantation, and continuing at it for some time, was compelled, *95for want of materials, to stop, and that be afterwards returned and worked there again.
where a party was employed in month of oc-tober, and again DacSh«onththe Sacrcwa^but c0Ilt,'a0t'
The judge below considered, that although there were two accounts presented, there was, in truth, but one contract, and rejected the claim of privilege.
There is no allegation in the petition, that there were two ° distinct agreements, or contracts. The plaintiff might well O' x o be employed on the plantation in the month of October, and again in the month of December, in virtue of one contract. When such consequences are drawn from an sion, as are attempted here, the allegation should be clear and distinct in its meaning. The word, employ, may mean either busy, or occupied at work, or it may mean commissioned or instructed with the management of an affair. If taken in the latter sense, it might,'perhaps, justify the conclusion, it was used in the petition to express two distinct commissions, or engagements; hut it is clear the plaintiff himself did not so intend to use it. For he alleges, that on the first of October, and the following days, he was employed to erect buildings, which clearly means, that he was occupied and at work on the plantation during these times; unless he intended to say, that he made a new agreement each day, which is not contended for. The admission, therefore, in the answer, that the intestate owed six hundred dollars, cannot be taken as a confession there were two agreements; and the parol evidence, that work was discontinued for want of materials, joined to the extreme improbability that two distinct contracts were made on a sugar plantation, at that season of the year, for work, of which the necessity was as obvious before October, as in December, satisfy us the judge did not err; and it is, therefore, ordered and decreed, that the judgment of the Court of Probates be affirmed, with costs.